Citation Nr: 0504234	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral pes planus, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1963 to November 1965.

In September 2000, the veteran filed a claim of entitlement 
to service connection for flat feet.  In an October 2002 
rating decision, the Department of Veterans Affairs (VA) 
Regional Office in Denver, Colorado (the RO) granted service 
connection for bilateral pes planus with arthritis of the 
right foot.  A 30 percent disability rating was assigned.  
The veteran filed a notice of disagreement as to the assigned 
rating in January 2003.  In a November 2003 decision, 
separate disability ratings were assigned for bilateral pes 
planus (30 percent) and for hallux rigidus of the right first 
interphalangeal joint (10 percent).  See 38 C.F.R. § 4.25 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994) 
[under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately].  A 
statement of the case which informed the veteran of that 
decision was issued in December 2003; in his substantive 
appeal (VA Form 9) received by the RO later that month, the 
veteran indicated that he wished to appeal only the issue of 
the disability rating assigned for his service-connected pes 
planus.

In his substantive appeal, the veteran indicated that he 
desired a personal hearing before a Veterans Law Judge at the 
RO.  The undersigned presided at the requested personal 
hearing in September 2004.  A transcript of that hearing has 
been prepared and is associated with the veteran's VA claims 
folder.  In connection with the hearing the veteran, through 
his representative, submitted additional medical treatment 
records, accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2004). 


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
productive of pain, weakness, fatigability and incoordination 
which results in pronounced disability.  The medical and 
other evidence of record ascribes the veteran's impaired 
gait, his use of a cane, and his extremely limited mobility 
to pes planus. 


CONCLUSION OF LAW

An increased disability rating, 50 percent, is warranted for 
the veteran's service-connected bilateral pes planus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected bilateral pes planus, which is currently 
evaluated as 30 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

In this case, no less than three VCAA notice letters were 
sent to the veteran, in August 2001, November 2001 and in 
August 2002.  The letters listed in great detail the kinds of 
evidence which would support the claim, including medical 
reports and lay statements.  These letters, taken together, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2001 VCAA letter, the RO informed the veteran that 
VA was responsible for getting relevant records from any 
Federal agency, which "may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
the November 2001 letter, the veteran was informed, in a 
section entitled "What Information Or Evidence Do We Need 
From You", of the kinds of evidence he should submit.  See 
the November 2001 letter, pages 1-2.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2001 letter advised the 
veteran "If you want us to help get any additional 
information you think will support your claim, please tell us 
about it." [emphasis as in original letter] 
This request complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the three VCAA letters properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that was necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

As noted in the Introduction, this appeal arose from an 
October 2002 rating decision which granted service connection 
and assigned a 30 percent disability rating.  The VCAA notice 
letters did not specifically reference the increased rating 
issue which was subsequently raised by the veteran.  This 
does not render those letters invalid, however.  According to 
VA's General Counsel, the notice provisions of VCAA do not 
apply if, in response to a decision on a claim for which VA 
has already provided the VCAA notice, the claimant files a 
notice of disagreement (NOD) that raises a new issue.  See 
VAOPGCPREC 8-2003.  Such is the case here.  Therefore, in 
accordance with VAOPGCPREC 8-2003, additional notice need not 
be directed to the veteran with respect to the increased 
rating issue. That is, because the veteran was provided with 
adequate VCAA notice prior to October 2002 in regards to his 
initial service connection claim, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating. The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required. See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

 Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains extensive VA 
outpatient treatment records; the veteran has indicated that 
he does not receive medical treatment from any other 
provider.  The veteran was provided with a VA medical 
examination in October 2002, the results of which will be 
referred to below.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  In an April 2004 VA Form 21-4138 
the veteran indicated that he had no further evidence. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7 (2004).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. 
§ 4.40 (2004).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint. 38 C.F.R. § 4.45 (2003).

See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific schedular criteria

Pes planus will be rated as noncompensable where mild with 
symptoms relieved by built-up shoe or arch support.  A 
moderate disability, with weight-bearing over or medial to 
the great toe, inward bowing of the tendo Achillis, pain on 
manipulation and use of the feet, will be rated as 10 percent 
disabling. A severe disability, with objective evidence of 
marked deformity (pronation, abduction, etc., pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities), will be rated as 30 percent 
disabling where bilateral. A pronounced disability (with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances) will be rated as 50 percent disabling 
where bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

The veteran's service medical records show findings of 
symptomatic bilateral pes planus as well as traumatic 
arthritis of the right great toe.  There are no pertinent 
medical records until approximately the time of the veteran's 
initial claim for service connection in September 2000.  The 
recent medical records include extensive VA outpatient 
treatment records as well as the report of an October 2002 VA 
physical examination.

The VA outpatient treatment records document numerous and 
significant foot problems, including pes planus, painful 
calluses, foot lesions and ulcers, arthritis and hammertoes, 
with several surgical scars present.  On numerous occasions, 
a history of Reiter's syndrome was noted.  "Reiter's 
syndrome consists of 'a triad of symptoms of unknown etiology 
comprising urethritis, conjunctivitis, and arthritis (the 
dominant feature)', Dorland's [Illustrated Medical Dictionary 
(28th ed. 1994)] at 1638."  Meyer v. Brown, 9 Vet. App. 425, 
427 (1996).  As an example, a November 2002 podiatry note 
includes a report of several hammertoes with previous 
surgeries "due to severe Reiter's." 

Of record is the report of the October 2002 VA examination of 
the veteran's feet.  The veteran complained of bilateral foot 
pain and numbness.  The examiner noted a history of Reiter's 
disease and a history of erosive arthritis involving both 
feet.  The examiner noted a shuffling gait, and a "heel 
strike first" gait which evidently was indicative of 
bilateral pes planus.  "Marked" pes planus was identified 
in both feet.  The examiner stated: "the veteran does have 
marked pes planus and requires a cane for stability." The 
examiner further noted: "The veteran has an erosive 
arthritis that involves the feet with history of Reiter's 
syndrome.  This seems to be the major contributing factor  to 
the veteran's foot pathology."   

The veteran testified at his September 2004 as to the 
problems associated with his bilateral foot disability, to 
include pain and difficulty walking.  

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral pes planus, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2004).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's service-connected pes planus is currently rated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004) [flatfoot, acquired].  
The diagnostic code precisely matches the veteran's 
disability.  The Board can identify nothing in the evidence 
to suggest that another diagnostic code would be more 
appropriate, and the veteran has not requested that another 
diagnostic code should be used. Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 5276.

Mittleider concerns

As noted in the Introduction above, in addition to the pes 
planus here under consideration, service connection has been 
granted for hallux rigidus of the right foot, and a 10 
percent disability rating has been assigned therefor.  In 
rating the veteran's pes planus, the Board must therefore be 
cognizant of the antipyramiding regulation, 38 C.F.R. § 4.14 
(2004) [the evaluation of the same disability under various 
diagnoses is to be avoided].

Perhaps even more significant, as has been described in the 
factual background section above, the veteran has severe non 
service-connected reactive arthritis (Reiter's syndrome) of 
both feet.  The medical evidence indicates that the Reiter's 
syndrome is productive of erosive arthritis, with associated 
hammertoes and resulting surgical scars.  As an example, the 
November 2002 podiatry consultation reported "[patient] 
suffers from Reiter's and has severe digital deformity."    

The DRO denied the veteran's increased rating claim in part 
because the Reiter's syndrome "seems to be the major 
contributing factor to [the veteran's]  foot pathology."  
This comment echoes the findings of the October 2002 VA 
examiner, quoted above.

The question which initially must be answered, therefore, is 
whether the service-connected pes planus may be effectively 
distinguished from the non service-connected Reiter's 
syndrome.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) [the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  After having reviewed 
the clinical records, in particular the October 2002 VA 
physical examination report and the November 2002 VA podiatry 
progress note, the Board believes that the medical evidence 
indicates that the arthritis and hammertoes associated with 
non service-connected Reiter's syndrome can be excluded from 
the Board's considerations.  The remainder of the bilateral 
foot pathology, to include pain and gait problems, is 
reasonably associated with the service-connected pes planus.   
  
Schedular rating

As discussed above, a 50 percent disability rating is 
warranted for bilateral pes planus with symptoms such as 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.  None of those symptoms has 
been identified.  Indeed, based on the objective evidence of 
record the pes planus symptoms exhibited by the veteran 
appeal to fit squarely into the criteria for a 30 percent 
disability rating 
(e.g. pain on use, swelling on use, characteristic 
callosities).   

DeLuca considerations

The veteran's chief complaint revolves around pain and 
limitation of function, in particular walking.  The Board has 
therefore given thought to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  As discussed above, the 
evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca, supra; see also Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

As has been discussed above, the Board is cognizant of the 
fact that there are other disabilities of the veteran's feet, 
including the service-connected hallux rigidus and the non 
service-connected arthritis and hammertoes,  which cannot be 
considered in rating the service-connected pes planus.  
However, taking into account only the service-connected pes 
planus, it is clear that his functioning is significantly 
compromised.  Critical to the Board's deliberations is the 
comment of the October 2002 VA examiner.  Although clearly 
recognizing the fact that the non service-connected Reiter's 
syndrome contributed greatly to the veteran's disability 
picture, the examiner went on to say  "the veteran does have 
marked pes planus and requires a cane for stability."  
Altered gait due to pes planus was also noted in the 
examination report.  The veteran himself testified as to 
unsteadiness due to the pes planus (September 2004 hearing 
transcript, page 8).

After having carefully considered the matter, it is the 
conclusion of the Board that the veteran's pes planus, alone, 
is productive of pain, weakness, fatigability and 
incoordination which results in pronounced disability.  The 
medical and other evidence of record ascribes the veteran's 
impaired gait, his use of a cane, and his extremely limited 
mobility to the bilateral pes planus.  The level of 
disability due to the service-connected pes planus, in the 
opinion of the Board, approximates that which calls for a 50 
percent rating under Diagnostic Code 5276. 

Fenderson considerations

This case involves the veteran's appeal of the initial 
assignment of a disability rating.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Here, it appears that the veteran's service-connected pes 
planus has not changed appreciably since service connection 
was granted.  Accordingly, a 50 percent rating is awarded 
effective from the date of service connection, September 18, 
2000.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 50 percent disability rating may 
be awarded for the veteran's service-connected bilateral pes 
planus, based on the DeLuca factors described above.  This is 
the highest rating available under Diagnostic Code 5276.  The 
benefit sought on appeal is accordingly granted.


ORDER

An increased disability rating for service-connected 
bilateral pes planus, 50 percent, is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


